MEMORANDUM **
Maria Trinidad Ramos Michel, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings and its previous *656decision denying her application for cancellation of removal. We deny the petitions for review.
The BIA considered the evidence Ramos Michel submitted with her motion to reopen and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (The BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational or contrary to law.”).
In her opening brief, Ramos Michel fails to address, and therefore has waived any challenge to, the BIA’s previous decision denying her application for cancellation of removal. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding issues which are not specifically raised and argued in a party’s opening brief are waived).
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.